283 S.E.2d 101 (1981)
WESTERN AUTO SUPPLY COMPANY
v.
James Oliver VICK, Trading and doing business as a Western Auto Associate Store.
No. 77.
Supreme Court of North Carolina.
October 6, 1981.
Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan by Michael E. Weddington and Carl N. Patterson, Jr., Raleigh, for plaintiff-appellant.
Biggs, Meadows, Etheridge & Johnson by Samuel W. Johnson and M. Alexander Biggs, Rocky Mount, for defendant-appellee.
Berry, Hogewood, Edwards & Freeman, P. A. by Harry A. Berry, Jr., Dean Gibson and Gary D. Chamblee, Charlotte, for North Carolina Consumer Finance Ass'n, Inc., amicus curiae.
A. Thomas Small, Vice-President and Counsel, First Union Nat. Bank of North Carolina, Raleigh, amicus curiae.
PER CURIAM.
The first opinions in this case, both for the majority and the dissenters, were filed 5 May 1981 and are reported at 303 N.C. 30, 277 S.E.2d 360. In apt time plaintiff filed a petition to rehear which was allowed on 8 July 1981, 303 N.C. 320.
After reargument and full reconsideration of the case, the opinions of the Justices of the Court as originally expressed remain unchanged. The original decision and opinion of a majority of the Court is, therefore, reaffirmed by that majority and remains the decision and opinion of the Court. Consequently, for the reasons given in the original opinion for the majority, the decision of the Court of Appeals is again affirmed and the case is remanded to the Court of Appeals that it may then be remanded to the trial court for further proceedings consistent with the majority's original opinion. The original dissenters continue to adhere to the positions stated in their dissenting opinions.